PER CURIAM.
Joyce Ann Rodriguez appeals her guidelines departure sentence of three consecutive five year prison terms imposed following her fourth violation of either probation or community control. The sentencing court gave three reasons for departing from the sentencing guidelines. Two of the reasons given, the timing of the violation of probation and the escalating seriousness of the violations of probation, are not valid departure reasons under the facts of this case. Keys v. State, 500 So.2d 134 (Fla.1986) and Lipscomb v. State, 573 So.2d 429 (Fla. 5th DCA 1991). The third reason given, multiple violations of probation, was recently disapproved as a reason for departure in Williams v. State, 594 So.2d 273 (Fla.1992).
Accordingly, we reverse Ms. Rodriguez’s sentences and remand for resentencing in accordance with Williams, which provides that the “sentence may be successively *120bumped to one higher cell for each violation.” Williams, 594 So.2d at 275.
SCHOONOVER, C.J., and CAMPBELL and DANAHY, JJ., concur.